Exhibit 99.2 E.ON U.S. LLC and Subsidiaries Condensed Consolidated Financial Statements As of March 31, 2010, and December 31, 2009, And for the Three Months Ended March 31, 2010 and 2009 Index of Abbreviations AG Attorney General of Kentucky ARO Asset Retirement Obligation ASC Accounting Standards Codification BART Best Available Retrofit Technology Big Rivers Big Rivers Electric Corporation CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule Capital Corp. E.ON U.S. Capital Corp. CAVR Clean Air Visibility Rule CCN Certificate of Public Convenience and Necessity Centro Distribuidora de Gas Del Centro S.A. Clean Air Act The Clean Air Act, as amended in 1990 CMRG Carbon Management Research Group Company E.ON U.S. LLC and Subsidiaries CT Combustion Turbine Cuyana Distribuidora de Gas Cuyana S.A. DOE U.S. Department of Energy DSM Demand Side Management EEI Electric Energy, Inc. E.ON E.ON AG E.ON Spain E.ON Espana S.L. E.ON U.S. E.ON U.S. LLC E.ON U.S. Services E.ON U.S. Services Inc. ECR Environmental Cost Recovery EKPC East Kentucky Power Cooperative EPA U.S. Environmental Protection Agency EPAct 2005 Energy Policy Act of 2005 FAC Fuel Adjustment Clause FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FGD Flue Gas Desulfurization Fidelia Fidelia Corporation (an E.ON affiliate) GAAP Generally Accepted Accounting Principles GAC Group Annuity Contract GHG Greenhouse Gas GSC Gas Supply Clause IBEW International Brotherhood of Electrical Workers ICSID International Council for the Settlement of Investment Disputes IMEA Illinois Municipal Electric Agency IMPA Indiana Municipal Power Agency IRS Internal Revenue Service KCCS Kentucky Consortium for Carbon Storage Kentucky Commission Kentucky Public Service Commission KIUC Kentucky Industrial Utility Consumers, Inc. KU Kentucky Utilities Company Kwh Kilowatt hours LEM LG&E Energy Marketing Inc. LG&E Louisville Gas and Electric Company LIBOR London Interbank Offered Rate MISO Midwest Independent Transmission System Operator MMBtu Million British thermal units Moody's Moody's Investor Services, Inc. Mw Megawatts Index of Abbreviations (Cont.) NAAQS National Ambient Air Quality Standards NGHH Natural Gas-Henry Hub NOV Notice of Violation NOx Nitrogen Oxide OCI Other Comprehensive Income (Loss) or Accumulated Other Comprehensive Income (Loss) OMU Owensboro Municipal Utilities OVEC Ohio Valley Electric Corporation PUHCA Public Utility Holding Company Act PUHCA 1935 Public Utility Holding Company Act of 1935 PUHCA 2005 Public Utility Holding Company Act of 2005 RSG Revenue Sufficiency Guarantee S&P Standard and Poor's Rating Service SCR Selective Catalytic Reduction SIP State Implementation Plan SO2 Sulfur Dioxide TC2 Trimble County Unit 2 Trimble County LG&E's Trimble County plant USWA United Steelworkers of America VDT Value Delivery Team VEBA Voluntary Employee Beneficiary Association Virginia Commission Virginia State Corporation Commission WKE Western Kentucky Energy Corp. and its Affiliates WNA Weather Normalization Adjustment E.ON U.S. LLC and Subsidiaries Condensed Consolidated Financial Statements As of March 31, 2010, and December 31, 2009, And for the Three Months Ended March 31, 2010 and 2009 Table of Contents Financial Statements: Condensed Consolidated Statements of Operations 1 Condensed Consolidated Statements of Comprehensive Income (Loss) 2 Condensed Consolidated Statements of Member's Equity 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements: Note 1 General 8 Note 2 Goodwill 10 Note 3 Discontinued Operations 11 Note 4 Related Party Transactions 12 Note 5 Utility Rates and Regulatory Matters 13 Note 6 Financial Instruments 20 Note 7 Fair Value Measurements 23 Note 8 Pension and Other Postretirement Benefit Plans 25 Note 9 Income Taxes 26 Note 10 Short-Term and Long-Term Debt 28 Note 11 Commitments and Contingencies 29 Note 12 Accumulated Other Comprehensive Income 38 Note 13 Share Performance Plan 39 Note 14 Subsequent Events 39 E.ON U.S. LLC and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited - Millions of $) Three Months Ended March 31, Operating revenues: Electric utility $ $ Gas utility Other - 1 Total revenues Operating expenses: Fuel and power purchased Gas supply expenses 81 Utility operation and maintenance Other general and administrative expenses 4 6 Depreciation, accretion and amortization 69 65 Total operating expenses Operating income 27 Equity in earnings of unconsolidated venture 3 2 Derivative (loss) gain (Note 6) (1 ) 5 Other (deductions) income (2 ) 2 Interest expense - affiliated companies ) ) Interest expense (6
